                 Case 3:18-cv-03521-RS Document 124 Filed 09/03/21 Page 1 of 2




 1       HUBERT T. LEE (NY Bar #4992145)
         SONYA J. SHEA (CA Bar #305917)
 2       U.S. Department of Justice
 3       150 M Street, N.E. Suite 4.1116
         Washington, D.C. 20002
 4       Hubert.lee@usdoj.gov; sonya.shea@usdoj.gov
         Telephone (202) 514-1806 (Lee)
 5       Telephone (303) 844-7231 (Shea)
         Facsimile (202) 514-8865
 6

 7       Attorneys for Defendants

 8
                                      UNITED STATES DISTRICT COURT
 9                                   NORTHERN DISTRICT OF CALIFORNIA
10       WATERKEEPER ALLIANCE, INC., et al.,
                                                            Civil Case No. 18-cv-3521-RS
11
                       Plaintiffs,
12                                                           DEFENDANTS’ NOTICE OF
               v.
13                                                           SUPPLEMENTAL AUTHORITY
                                                             CONCERNING MOTION FOR
         MICHAEL REGAN1, in his official capacity as
14                                                           REMAND WITHOUT VACATUR
         Administrator of the U.S. Environmental
15       Protection Agency, et al.,
                                                             Action Filed:           June 13, 2018
16                     Defendants.                           Amended Complaint Filed: Dec. 23, 2020

17              and
18
         CHANTELL and MICHAEL SACKETT,
19
                       Defendant-Intervenors.
20

21

22

23

24   ///
25   ///
26

27
     1
      EPA Administrator Michael Regan is automatically substituted for Andrew Wheeler, and Jaime
28   Pinkham is automatically substituted for R.D. James, pursuant to Rule 25(d) of the Federal Rules of
     Civil Procedure.
              Case 3:18-cv-03521-RS Document 124 Filed 09/03/21 Page 2 of 2




 1          Pursuant to Local Civil Rule 7-3(d)(2), Defendants (the “Agencies”) hereby notify the Court,

 2   Parties, and counsel of record of two recent decisions remanding the Navigable Waters Protection Rule

 3   (“NWPR”), the same rule that is subject to the Agencies’ pending remand motion. ECF No. 110.

 4          First, attached as Exhibit 1 is the memorandum and order of remand and dismissal in

 5   Conservation Law Foundation, et al. v. United States Environmental Protection Agency, et al., No.

 6   1:20-cv-10820, Dkt. No. 122 (D. Mass. Sept. 1, 2021).

 7          Second, attached as Exhibit 2 is an order for remand, vacatur, and dismissal of claims related to

 8   the NWPR in Pascua Yaqui Tribe, et al. v. United States Environmental Protection Agency, et al., 4:20-

 9   CV-00266, Dkt. No. 99 (D. Ariz. Aug. 30, 2021).

10   Dated: September 3, 2021                     Respectfully submitted,

11
                                  By:             /s/ Hubert T. Lee
12

13                                                TODD KIM
                                                  Assistant Attorney General
14                                                HUBERT T. LEE (NY Bar #4992145)
                                                  SONYA J. SHEA (CA Bar #305917)
15                                                U.S. Department of Justice
                                                  Environment & Natural Resources Division
16
                                                  Environmental Defense Section
17                                                4 Constitution Square
                                                  150 M Street, N.E.
18                                                Suite 4.1116
                                                  Washington, D.C. 20002
19                                                Hubert.lee@usdoj.gov; sonya.shea@usdoj.gov
                                                  Telephone (202) 514-1806 (Lee)
20
                                                  Telephone (303) 844-7231 (Shea)
21                                                Facsimile (202) 514-8865

22                                                Attorneys for the Agencies
23

24

25

26

27

     NOTICE OF SUPP. AUTHORITY                                                                  18-cv-3521-RS
                                                           1
